EXHIBIT 21 LIST OF SUBSIDIARIES 1. Access Digital Media, Inc., a Delaware corporation and a wholly-owned subsidiary of the Company. 2. Core Technology Services, Inc., a New York corporation and a wholly-owned subsidiary of the Company. 3. Hollywood Software, Inc., d/b/a AccessIT Software, a California corporation and a wholly-owned subsidiary of the Company. 4. FiberSat Global Services Inc., d/b/a AccessIT Satellite and Support Services, a Delaware corporation and a wholly-owned subsidiary of the Company. 5. ADM Cinema Corporation, d/b/a The Pavilion Theatre, a Delaware corporation and a wholly-owned subsidiary of the Company. 6. PLX Acquisition Corp. a Delaware corporation and a wholly-owned subsidiary of Hollywood Software, Inc. 7. Christie/AIX, Inc., a Delaware corporation and a wholly-owned subsidiary of Access Digital Media, Inc. 8. UniqueScreen Media Inc., d/b/a AccessIT Advertising and Creative Services, a Delaware corporation and a wholly-owned subsidiary of the Company. 9. Vistachiara Productions Inc., d/b/a The Bigger Picture, a Delaware corporation and a wholly-owned subsidiary of the Company. 10. Access Digital Cinema Phase 2, Corp., a Delaware corporation and a wholly-owned subsidiary of Christie/AIX, Inc. 11. Vistachiara Entertainment, Inc., a Delaware corporation and a wholly-owned subsidiary of the Company.
